Consent of Independent Registered Public Accounting Firm The Board of Directors of Dreyfus Funds, Inc.: We consent to the use of our reports, dated February 25, 2011, for Dreyfus Mid-Cap Growth Fund and Dreyfus Equity Growth Fund, each a series of Dreyfus Funds, Inc., incorporated by reference herein and to the references to our firm under the headings Financial Highlights in the prospectuses and Counsel and Independent Registered Public Accounting Firm in the statement of additional information. KPMG LLP/s/ New York, New York April 25, 2011
